              Case 2:19-mj-00102-CKD Document 22 Filed 06/23/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENZA RABENN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-MJ-00102-CKD
12                                 Plaintiff,
                                                          FINDINGS AND ORDER EXTENDING TIME FOR
13                          v.                            PRELIMINARY HEARING PURSUANT TO RULE
                                                          5.1(d) AND EXCLUDING TIME
14   ARMANDO CHRISTOPHER TABAREZ,
                                                          DATE: June 25, 2020
15                                Defendants.             TIME: 2:00 p.m.
                                                          COURT: Hon. Carolyn K. Delaney
16

17

18          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
19 Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on June 22, 2020. The

20 Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,

21 demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule

22 5.1(d) of the Federal Rules of Criminal Procedure.

23          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
24 of justice served by granting this continuance outweigh the best interests of the public and the defendant

25 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would

26 not adversely affect the public interest in the prompt disposition of criminal cases.

27 ////

28 ////

      [PROPOSED] FINDINGS AND ORDER                        1
                Case 2:19-mj-00102-CKD Document 22 Filed 06/23/20 Page 2 of 2


 1         THEREFORE, FOR GOOD CAUSE SHOWN:

 2         1.       The date of the preliminary hearing is extended to September 25, 2020, at 2:00 p.m.

 3 before Magistrate Judge Claire.

 4         2.       The time between June 25, 2020, and September 25, 2020, shall be excluded from

 5 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 6         3.       Defendants shall appear at that date and time before the Magistrate Judge on duty.

 7

 8         IT IS SO ORDERED.

 9         Dated: June 22, 2020

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      [PROPOSED] FINDINGS AND ORDER                     2
